DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
2.	This communication is considered fully responsive to the amendments/response filed on the 5th of July, 2022.  
(a).	The rejection of Claim 27 under 35 U.S.C. 101 as not falling within one of the four statutory categories of patent eligible subject matter and the claimed invention is directed to non-statutory subject matter is withdrawn because the claim has been amended accordingly.
(b).	The rejection of Claims 14-27 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: US 10,993,247 B2 to Seo, Hanbyul. Is withdrawn because the terminal disclaimer filed on the 5th of July, 2022 is approved.

Allowable Subject Matter
3.	Claims 14-27 (renumbered to as Claims 1-14) are allowed.  Independent Claim 14 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘wherein the plurality of resource is allocated to the plurality of sidelink processes based on a priority, for sidelink processes having equal or lower priority than a priority level of a first priority, a sum of resources utilizations for the sidelink processes is constrained to be equal to or less than a first threshold corresponding to the priority level of the first priority, wherein the first threshold corresponding to the priority level of the first priority is determined based on a channel busy ratio (CBR) measured by the terminal’ in combination with other limitation(s).
Independent Claims 26 and 27 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘wherein the plurality of resource is allocated to the plurality of sidelink processes based on a priority, for sidelink processes having equal or lower priority than a priority level of a first priority, a sum of resources utilizations for the sidelink processes is constrained to be equal to or less than a first threshold corresponding to the priority level of the first priority, wherein the first threshold corresponding to the priority level of the first priority is determined based on a channel busy ratio (CBR) measured by the terminal and CBR value announced by a base station’ in combination with other limitation(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GBEMILEKE J ONAMUTI/
Primary Examiner, Art Unit 2463